We think the words, "the larger portion of the twelve months," in Gen. Stat. of R.I. cap. 39, § 9, mean more than half of them in duration of time. The section therefore does not determine the place of taxation for personal property tax-payers who have not had any actual place of abode in any town in the State for longer than six out of the twelve months next previous to the first day of April preceding the assessment. Such tax-payers are taxable in the several towns in which they are inhabitants when the taxes in such towns are assessed. Gen. Stat. R.I. cap. 40, § 4. It follows that the defendant was not taxable for personal property in the city of Newport, in August, 1874; for he was then an inhabitant of the town of Portsmouth, and he had not had an actual place of abode in the city of Newport for more than six of the twelve months next preceding the first day of April, 1874.
Judgment for the defendant for his costs.